     Case 4:20-cv-00485 Document 1 Filed 06/23/20 Page 1 of 9 PageID #: 1



              IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF TEXAS
                       SHERMAN DIVISION

UNITED STATES OF AMERICA,                        §
Plaintiff,                                       §
                                                 §
v.                                               §      No. 4:20-CV-485
                                                 §
REAL PROPERTY LOCATED AT                         §
308 POST OAK TRAIL, MURPHY,                      §
COLLIN COUNTY, TEXAS, INCLUDING                  §
ALL BUILDINGS, APPURTENANCES,                    §
AND IMPROVEMENTS THEREON                         §
                                                 §
Defendant.                                       §

              VERIFIED COMPLAINT FOR FORFEITURE

      In accordance with Fed. R. Civ. P. Supplemental Rule G(2), the United

States of America, Plaintiff, brings this complaint for forfeiture and alleges as

follows:

                           NATURE OF ACTION

      1.    This matter is an in rem action brought against the following

defendant real property located at 308 Post Oak Trail, Murphy, Collin

County, Texas:

            Lot 19, Block M, MAXWELL CREEK NORTH PHASE 4, an
            Addition to the City of Murphy, Collin County, Texas, according
            to the Map or Plat thereof recorded in Volume N, Page 30, of the
            Map Records of Collin County, Texas.



                                       1
     Case 4:20-cv-00485 Document 1 Filed 06/23/20 Page 2 of 9 PageID #: 2



                       JURISDICTION AND VENUE

      2.    The Court has subject matter jurisdiction over an action

commenced by the United States pursuant to 28 U.S.C. § 1345 and over an

action for forfeiture pursuant to 28 U.S.C. § 1355(a).

      3.    The Court has in rem jurisdiction over the defendant property

pursuant to 28 U.S.C. § 1355(b)(1)(A) because acts or omissions giving rise to

the forfeiture occurred in the Eastern District of Texas. The Court also has

in rem jurisdiction over the defendant property located in the Eastern

District of Texas pursuant to 28 U.S.C. §§ 1355(b)(1)(B) and 1395(b).

      4.    Venue is proper pursuant to 28 U.S.C. §1355(b)(1)(A) because

acts or omissions giving rise to the forfeiture occurred in the Eastern District

of Texas.

                         FACTUAL BACKGROUND

The Paycheck Protection Program

     5.     The Coronavirus Aid, Relief, and Economic Security (“CARES”)

Act was a federal law enacted in March 2020 and designed to provide

emergency financial assistance to the millions of Americans who are suffering

the economic effects caused by the COVID-19 pandemic. One source of relief

provided by the CARES Act was the authorization of forgivable loans to small



                                       2
     Case 4:20-cv-00485 Document 1 Filed 06/23/20 Page 3 of 9 PageID #: 3



businesses for job retention and certain other expenses, through a program

referred to as the Paycheck Protection Program (“PPP”).

     6.     To obtain a PPP loan, a qualifying business was required to

submit a PPP loan application, which was signed by an authorized

representative of the business. The PPP loan application required the

business (through its authorized representative) to acknowledge the program

rules and make certain affirmative certifications in order to be eligible to

obtain the PPP loan. In the PPP loan application (SBA Form 2483), the

small business (through its authorized representative) was required to state,

among other things, its: (a) average monthly payroll expenses; and (b)

number of employees. These figures were used to calculate the amount of

money the small business is eligible to receive under the PPP. In addition,

businesses applying for a PPP loan were required to provide documentation

showing their payroll expenses.

     7.     A PPP loan application was processed by a participating lender.

If a PPP loan application was approved, the participating lender funded the

PPP loan using its own monies, which were guaranteed by the Small

Business Administration (“SBA”). Data from the application, including

information about the borrower, the total amount of the loan, and the listed



                                       3
     Case 4:20-cv-00485 Document 1 Filed 06/23/20 Page 4 of 9 PageID #: 4



number of employees, was transmitted by the lender to the SBA in the course

of processing the loan.

     8.     PPP loan proceeds were required to be used on certain

permissible expenses, including payroll costs, mortgage interest, rent, and

utilities. Under the applicable PPP rules and guidance, the interest and

principal on the PPP loan is eligible for forgiveness if the business spent the

loan proceeds on these expense items within a designated period of time and

used a certain portion of the loan towards payroll expenses.

The Purchase of 308 Post Oak Trail, Murphy, Texas in 2018

     9.     Fahad Shah and Farah Modi-Shah purchased 308 Post Oak Trail

in Murphy, Texas on or about March 2, 2018. The original deed filed with the

Collin County Clerk identified Farah Modi-Shah as the borrower along with

Fahad Shah as co-borrower with a principal mortgage amount of $335,266.

The original mortgage servicer/lender was First Bank.

     10.    The deed for the Shahs’ loan to purchase 308 Post Oak Trail was

transferred from First Bank to AmeriHome Mortgage Company LLC

(“AmeriHome”) through a Corporate Assignment of Deed on or about January

2, 2020. The Shahs continued making monthly mortgage payments

throughout 2018, 2019, and 2020 until they paid the loan off.



                                       4
    Case 4:20-cv-00485 Document 1 Filed 06/23/20 Page 5 of 9 PageID #: 5



Proceeds from Underlying Specified Unlawful Activity Are Used to
Pay Off Balance of Mortgage for 308 Post Oak Trail

     11.    On or about May 1, 2020, Fahad Shah submitted a false and

misleading PPP application in the name of WBF Weddings by Farah Inc.

(“WBF”) to Company 1, a company that reviews PPP loan applications and

partners with banks to fund PPP loans. WBF requested PPP funds of

approximately $1,592,657. In the application to Company 1, Fahad Shah

misrepresented critical information, including WBF’s average monthly

payroll and number of employees. Fahad Shah signed the application and

certified that the application and the information he provided in all

supporting documents and forms was true and accurate.

     12.    Based on Fahad Shah’s untrue statements, WBF’s loan

application was approved. On or about May 4, 2020, a bank disbursed

approximately $1,592,657 in PPP loan funds through wire transfer to WBF’s

bank account at Wells Fargo.

     13.    On May 6 and 7, 2020, WBF wired a total of $350,205.39 from its

Wells Fargo account—the one that had received the PPP funds—to

AmeriHome to satisfy the remaining balance on the Shahs’ loan. AmeriHome

recorded a Release of Lien with the Collin County Clerk on June 1, 2020

confirming that the Shahs’ mortgage for 308 Post Oak Trail was paid in full.


                                       5
     Case 4:20-cv-00485 Document 1 Filed 06/23/20 Page 6 of 9 PageID #: 6



        14.   Based on a review of WBF’s bank records, the government

determined that the $350,205.39 wired to AmeriHome came directly from the

PPP funds that were deposited in WBF’s Wells Fargo account on May 4,

2020.

                         BASIS FOR FORFEITURE

        15.   The defendant real property, 308 Post Oak Trail, Murphy, Collin

County, Texas is subject to forfeiture pursuant to 18 U.S.C. § 981(a)(1)(C)

and 981(a)(1)(D) because it constitutes property involved in transactions or

attempted transactions in violation of 18 U.S.C. § 1957 and/or is property

traceable to violations of 18 U.S.C. § 1343.

        16.   The defendant real property has not been seized.

        17.   The government does not request authority from the Court to

seize the above-listed real property at this time. Pursuant to 18 U.S.C. §§

985(b)(l) and (c)(l), the government will instead do the following:

              a.   Post notice of this action and a copy of the Complaint on

                   the property;

              b.   Serve notice of this action and a copy of this Complaint on

                   the real property owner and any other person or entity who

                   may claim an interest in the real property; and



                                       6
    Case 4:20-cv-00485 Document 1 Filed 06/23/20 Page 7 of 9 PageID #: 7



            c.    File a lis pendens in county records of the real property’s

                  status as a defendant in this in rem action.

                         POTENTIAL CLAIMANTS

      18.   The potential claimants to the defendant property are:

            Farah Modi-Shah
            308 Post Oak Trail
            Murphy, Texas 75094

            Fahad Shah
            308 Post Oak Trail
            Murphy, Texas 75094

                           CLAIM FOR RELIEF

      19.   The United States respectfully requests that the Court forfeit the

defendant real property to the United States, award costs and disbursements

in this action to the United States, and order any other relief that the Court

deems appropriate.




                                       7
Case 4:20-cv-00485 Document 1 Filed 06/23/20 Page 8 of 9 PageID #: 8



                               Respectfully submitted,

                               STEPHEN J. COX
                               UNITED STATES ATTORNEY

                               /s/ Robert Austin Wells
                               ROBERT AUSTIN WELLS
                               Assistant United States Attorney
                               Texas State Bar No. 24033327
                               110 N. College, Suite 700
                               Tyler, Texas 75702
                               Tel: (903) 590-1400
                               Fax: (903) 590-1437
                               Email: robert.wells3@usdoj.gov

                               ATTORNEYS        FOR      THE   UNITED
                               STATES




                                 8
    Case 4:20-cv-00485 Document 1 Filed 06/23/20 Page 9 of 9 PageID #: 9




            VERIFICATION PURSUANT TO 28 U.S.C. § 1746

      I, Ronny Leazer, III, hereby state that:

      1.    I am a Special Agent with the Internal Revenue Service,
            Criminal Investigations.

      2.    I have read this Complaint, and the information contained herein
            is true and correct to the best of my knowledge.

      3.    The information contained in this Complaint comes from the
            official files and records of the United States, statements from
            other law enforcement officers, and my investigation of the case.

      I state and verify under penalty of perjury that the foregoing is true
and correct.


                                           ___



                                     ________________________
                                           Ronny Leazer, III, Special Agent
                                           Internal Revenue Service
                                           Criminal Investigations

Dated:      ______06/22/20____________




                                       9
                           Case 4:20-cv-00485 Document 1-1 Filed 06/23/20 Page 1 of 1 PageID #: 10
2JS 44 (Rev. 11/04)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

I. (a)     PLAINTIFFS                                                                                          DEFENDANTS
         United States of America                                                                              Real Property Located at 308 Post Oak Trail, Murphy, Collin
                                                                                                               County, Texas, including All Buildings, Appurtenances, and
    (b) County of Residence of First Listed Plaintiff                                                          County of Residence of First Listed Defendant Collin
                               (EXCEPT IN U.S. PLAINTIFF CASES)                                                                             (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                       NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                              LAND INVOLVED.

   (c) Attorney’s (Firm Name, Address, and Telephone Number)         Attorneys (If Known)
       Robert A. Wells, USAO-EDTX, 110 N. College, Suite 700
       Tyler, Texas 75702 (903)590-1400
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)     III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                            (For Diversity Cases Only)                                     and One Box for Defendant)
✘
u   1    U.S. Government                 u 3 Federal Question                                                                         PTF     DEF                                         PTF      DEF
           Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State          u 1     u 1     Incorporated or Principal Place      u 4 u4
                                                                                                                                                      of Business In This State

u2       U.S. Government                 u 4 Diversity                                                 Citizen of Another State      u 2       u 2    Incorporated and Principal Place     u 5      u 5
           Defendant                                                                                                                                     of Business In Another State
                                                  (Indicate Citizenship of Parties in Item III)
                                                                                                       Citizen or Subject of a       u 3       u 3    Foreign Nation                       u 6      u 6
                                                                                                         Foreign Country
IV. NATURE OF SUIT                   (Place an “X” in One Box Only)
          CONTRACT                                           TORTS                                     FORFEITURE/PENALTY                       BANKRUPTCY                      OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY              u 610 Agriculture                u 422 Appeal 28 USC 158          u   400 State Reapportionment
u   120 Marine                       u    310 Airplane                 u 362 Personal Injury -         u 620 Other Food & Drug          u 423 Withdrawal                 u   410 Antitrust
u   130 Miller Act                   u    315 Airplane Product              Med. Malpractice           u 625 Drug Related Seizure              28 USC 157                u   430 Banks and Banking
u   140 Negotiable Instrument                Liability                 u 365 Personal Injury -                of Property 21 USC 881                                     u   450 Commerce
u   150 Recovery of Overpayment      u    320 Assault, Libel &              Product Liability          u   630 Liquor Laws                   PROPERTY RIGHTS             u   460 Deportation
       & Enforcement of Judgment             Slander                   u 368 Asbestos Personal         u   640 R.R. & Truck             u 820 Copyrights                 u   470 Racketeer Influenced and
u   151 Medicare Act                 u    330 Federal Employers’            Injury Product             u   650 Airline Regs.            u 830 Patent                            Corrupt Organizations
u   152 Recovery of Defaulted                Liability                      Liability                  u   660 Occupational             u 840 Trademark                  u   480 Consumer Credit
       Student Loans                 u    340 Marine                    PERSONAL PROPERTY                     Safety/Health                                              u   490 Cable/Sat TV
       (Excl. Veterans)              u    345 Marine Product           u 370 Other Fraud               ✘
                                                                                                       u   690 Other                                                     u   810 Selective Service
u   153 Recovery of Overpayment              Liability                 u 371 Truth in Lending                      LABOR                  SOCIAL SECURITY                u   850 Securities/Commodities/
        of Veteran’s Benefits        u    350 Motor Vehicle            u 380 Other Personal            u   710 Fair Labor Standards     u 861 HIA (1395ff)                      Exchange
u   160 Stockholders’ Suits          u    355 Motor Vehicle                 Property Damage                   Act                       u 862 Black Lung (923)           u   875 Customer Challenge
u   190 Other Contract                       Product Liability         u 385 Property Damage           u   720 Labor/Mgmt. Relations    u 863 DIWC/DIWW (405(g))                12 USC 3410
u   195 Contract Product Liability   u    360 Other Personal                Product Liability          u   730 Labor/Mgmt.Reporting     u 864 SSID Title XVI             u   890 Other Statutory Actions
u   196 Franchise                            Injury                                                           & Disclosure Act          u 865 RSI (405(g))               u   891 Agricultural Acts
      REAL PROPERTY                        CIVIL RIGHTS                 PRISONER PETITIONS             u   740 Railway Labor Act          FEDERAL TAX SUITS              u   892 Economic Stabilization Act
u   210 Land Condemnation            u    441 Voting                   u 510 Motions to Vacate         u   790 Other Labor Litigation   u 870 Taxes (U.S. Plaintiff      u   893 Environmental Matters
u   220 Foreclosure                  u    442 Employment                      Sentence                 u   791 Empl. Ret. Inc.               or Defendant)               u   894 Energy Allocation Act
u   230 Rent Lease & Ejectment       u    443 Housing/                     Habeas Corpus:                      Security Act             u 871 IRS—Third Party            u   895 Freedom of Information
u   240 Torts to Land                        Accommodations            u   530 General                                                       26 USC 7609                        Act
u   245 Tort Product Liability       u    444 Welfare                  u   535 Death Penalty                                                                             u   900Appeal of Fee Determination
u   290 All Other Real Property      u    445 Amer. w/Disabilities -   u   540 Mandamus & Other                                                                                 Under Equal Access
                                             Employment                u   550 Civil Rights                                                                                     to Justice
                                     u    446 Amer. w/Disabilities -   u   555 Prison Condition                                                                          u   950 Constitutionality of
                                             Other                                                                                                                              State Statutes
                                     u    440 Other Civil Rights

V. ORIGIN                   (Place an “X” in One Box Only)                                                                                                                               Appeal to District
                                                                                                                  Transferred from                                                       Judge from
✘
u1       Original        u 2    Removed from                u 3Remanded from                      u4
                                                                                            Reinstated or                u 5
                                                                                                                  another district    u 6 Multidistrict                        u 7       Magistrate
         Proceeding             State Court                    Appellate Court              Reopened              (specify)                  Litigation                                  Judgment
                                        Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                             This is an in rem civil forfeiture proceeding pursuant to 18 USC 981
VI. CAUSE OF ACTION                         Brief description of cause:

VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                    DEMAND $                                 CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER F.R.C.P. 23                                                                                                          JURY DEMAND:         u Yes     u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER

DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
    06/22/2020                                                          ROBERT WELLS                                                         Digitally signed by ROBERT WELLS
                                                                                                                                             Date: 2020.06.22 13:01:57 -05'00'
FOR OFFICE USE ONLY

    RECEIPT #                    AMOUNT                                      APPLYING IFP                                    JUDGE                           MAG. JUDGE
